DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All grounds of rejection in the previous Office action are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of  Teng (US 2013/0075262) and in view of Su et al. (CN 104342735).   
Considering claim 1, Melman discloses a method of manufacturing a device (title) (= a method of creating at least two color layers on a refractory metal substrate), comprising:
Applying a photoresist layer (204) with hardened pattern (206) to a substrate (1402) in a pattern (Figure 14A-C) (= applying a UV-cured layer to the refractory substrate in a predetermined pattern corresponding to a desired pattern for a desired color layer, wherein the desired color layer requires a corresponding anodization voltage);
Anodizing the substrate (1406) using a first voltage [0090] to produce a first color ‘color1’, Figure 14D (= anodizing the substrate using the corresponding anodization voltage to create the desired color layer on the substrate);
Removing the photoresist (Figure 14E) (= removing the UV cured ink layer);
Applying a subsequent photoresist to the substrate (206, Figure 14E) (= applying a subsequent UV-cured layer to the substrate in a predetermined pattern corresponding to a desired pattern for a subsequent desired color layer);

Removing the photoresist (Figure 14G) [0090]-[0096] (= removing the second UV-cured layer). 
Regarding the claimed anodization voltage, Melman discloses that the resulting color formed is dependent on the thickness of the oxide which is determined by the anodizing voltage.  The color is caused by the interference of light reflecting off the oxide surface with light traveling through it and reflecting off the underlying metal surface [0090] (i.e. an applied anodizing voltage is a result-effective variable since it is recognized as controlling the resulting anodization color, MPEP § 2144.05 B).  Melman does not explicitly state that the second voltage is lower than the first voltage, however, Melman teaches that the method is directed towards producing a graphical product with varying colors, thus one of ordinary skill in the art would select a given voltage (e.g. either higher or lower anodizing voltage) to produce a desired pattern. In order to produce a color difference based on anodization voltage, a first voltage would have to either be greater than or less than a second or subsequent voltage to produce a contrast in color to form a pattern. It would have been obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  
To further teach the concept of the anodization voltage and production of a color with varying voltage, Teng is herein cited for disclosing a method, similar to the method of Melman which utilizes a first anodization voltage and a subsequent lower anodization voltage to produce a multi-color appearance article (title).  Teng discloses a method of forming anodic titanium oxide layers having dual-color appearance (title = a method of creating at least two colors on a 
Melman discloses the UV-cured layer as a photoresist.  Teng discloses the use of a dried ink as a mask [0024].  The combination does not disclose applying and removing a UV-cured ink.
In the same or similar field of anodizing a refractory material, Su discloses using a UV-light photosensitive-ink as a barrier layer (2) (page 3) to pattern the refractory substrate.  Su teaches that the ink layer allows for sharp, well-edged colorful patterns on the refractory anodized substrate (page 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a UV-curable ink because Su 
Considering claim 2, Melman discloses that as many colors as desired can be generated by repeating the layering process any number of times as required [0095] (= further comprising repeating steps (a)-(f) for additional desired color layers).  As taught by Teng, it is advantageous to apply a lower subsequent anodization voltage [0032].  
Considering claim 3, Melman discloses wherein the substrate comprises titanium (1402) [0095].  
Considering claim 8, Melman in view of Teng and Su disclose the method as applied to claim 1 above, therefore a product produced by the method is necessarily present.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Teng (US 2013/0075262), in view of Su et al. (CN 104342735) and in further view of Jordan (US 2016/0046136).
Considering claim 4, Melman, Teng and Su disclose the claimed invention as applied above.  Melman discloses the use of a photoresist.  Teng discloses the use of a dried liquid-based protective ink.  Su discloses surface coating the UV-photosensitive ink (page 3).  The combination does not disclose wherein the UV-cured ink layers are applied to the substrate using an inkjet printer.
In the same or similar field of providing a mask to a substrate prior to anodizing, Jordan discloses applying an ultraviolet cured ink mask printed onto a substrate by an inkjet printer (abstract).   Jordan teaches wherein the process can include printing real-time continuously 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising applying ink layers to a substrate using an inkjet printer because Jordan teaches that when implementing an inkjet printer and UV cured ink, continuously variable alphanumeric characters or similar can be printed onto the substrate with high image definition and quality [0032].  The teachings of Melman, Teng, Su and Jordan overlap within the same field of endeavor including masking and anodizing.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Teng (US 2013/0075262), in view of Su et al. (CN 104342735), in view of Jordan (US 2016/0046136), and in further view of Wang et al. (US 6,338,297). 
Considering claim 5, the combination of Melman, Teng, Su and Jordan discloses the claimed invention as applied above.  The combination does not disclose wherein the substrate comprises pins attached to perpendicular edges of the substrate for aligning the substrate on the inkjet printer. 
In the field of printing on a substrate, Wang discloses the use of positioning pins (8) for positioning and aligning a substrate for printing a pattern.  Wang discloses wherein the substrate (9) comprises the pins (8) at edges of the substrate (Figure 3).  Wang teaches the method for 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein a substrate comprises pins attached to perpendicular edges of the substrate for aligning the substrate on the inkjet printer because Wang teaches in the field of printing, the use of positioning pins (8) for positioning and aligning a substrate for printing a pattern.  Wang discloses wherein the substrate (9) comprises the pins (8) at edges of the substrate (Figure 3).  It would have been obvious to utilize an alignment mechanism as disclosed in Wang in the printer of Jordan for precisely and rapidly carrying out printing.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Teng (US 2013/0075262), in view of Su et al. (CN 104342735), in view of Jordan (US 2016/0046136), and in further view of Pomerantz et al. (US 2011/0090277). 
Considering claim 6, the combination of Melman, Teng, Su and Jordan discloses the claimed invention as applied above.  The combination does not disclose wherein each UV-cured ink pattern is applied at a spatial resolution of at least 1,340 dpi, however, Jordan teaches images printed with ultraviolet cured inkjet inks show very high image definition [0004]. 
In the field of UV inkjet printers, Pomerantz discloses a printer that forms droplets of UV-curable ink with a variable dot size with high resolution (1200 x 2400 dpi) [0073].  Pomerantz teaches that the printer provides a visually distinguishable pattern (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein each UV-cured ink pattern is applied .  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Teng (US 2013/0075262), in view of Su et al. (CN 104342735) and in further view of Khosla (US 2011/0017602).  
Considering claim 7, Melman, Teng and Su disclose the claimed invention as applied above.  The combination teaches the concept of applying a masking pattern and subsequently performing an operation to produce a resulting pattern (e.g. anodization).  The combination does not disclose applying a chemical etching compound to the substrate, wherein the chemical etching removes portions of the at least two color layers not covered by the UV-cured ink layer. 
In the same or similar field of performing dual anodization processes to form a pattern, Khosla discloses a method including providing a metal part, performing anodization steps and removing the anodized layer at select locations to form a pattern.  Khosla teaches wherein the anodized layer removal process may include chemical etching, wherein a mask or photoresist, is applied to cover the areas of standard anodized layer (54) that are not to be etched. For example, standard anodized layer (54) may be covered with an ultraviolet (UV) curable coating. A sieve or screen with a desired pattern cut out corresponding to the areas of standard anodized layer (54) which are not to be removed is placed over standard anodized layer (54). A UV light is shined on the sieve or screen so that the UV light passes through the cut out pattern to cure the exposed 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising applying a UV-ink layer on areas of the two color layers and applying a chemical etching to remove portions of the color layers because Melman, Teng and Su teach patterning using a UV-ink pattern to form patterned anodized layers, and as Khosla teaches patterning anodized layers using UV-ink pattern and subsequently etching the anodized layer(s) to form a pattern.  It would have been obvious to combine the teachings of Melman, Teng, Su and Khosla to arrive at the claimed invention in view of the patterning techniques disclosed.  
Claims 9-11, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391) in view of Su et al. (CN 104342735).   
Considering claim 9, Melman discloses a method of manufacturing a device (title) (= a method of creating at least two color layers on a refractory metal substrate), comprising:
Applying a photoresist layer (204) with hardened pattern (206) to a substrate (1402) in a pattern (Figure 14A-C) (= applying a UV-cured layer to the substrate in a predetermined pattern corresponding to a desired pattern for a desired color layer, wherein the desired color layer requires a corresponding anodization voltage);

Removing the photoresist (Figure 14E) (= removing the UV cured ink layer);
Applying a subsequent photoresist to the substrate (206, Figure 14E) (= applying a subsequent UV-cured layer to the substrate in a predetermined pattern corresponding to a desired pattern for a subsequent desired color layer);
Anodizing the substrate using a second anodization voltage (Figure 14F, 1408) to produce a second color ‘color2’ (= anodizing the substrate using the subsequent corresponding anodization voltage);
Removing the photoresist (Figure 14G) [0090]-[0096] (= removing the second UV-cured layer). 
Regarding the claimed anodization voltage, Melman discloses that the resulting color formed is dependent on the thickness of the oxide which is determined by the anodizing voltage.  The color is caused by the interference of light reflecting off the oxide surface with light traveling through it and reflecting off the underlying metal surface [0090] (i.e. an applied anodizing voltage is a result-effective variable since it is recognized as controlling the resulting anodization color, MPEP § 2144.05 B).  Melman does not explicitly state that the subsequent voltage is higher than the first voltage, however, Melman teaches that the method is directed towards producing a graphical product with varying colors, thus one of ordinary skill in the art would select a given voltage (e.g. either higher or lower anodizing voltage) to produce a desired pattern. In order to produce a color difference based on anodization voltage, a first voltage would have to either be greater than or less than a second or subsequent voltage to produce a contrast in 
Melman discloses the UV-cured layer as a photoresist.  Melman does not disclose applying and removing a UV-cured ink.
In the same or similar field of anodizing a refractory material, Su discloses using a UV-light photosensitive-ink as a barrier layer (2) (page 3) to pattern the refractory substrate.  Su teaches that the ink layer allows for sharp, well-edged colorful patterns on the refractory anodized substrate (page 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a UV-curable ink because Su teaches that a UV-light photosensitive ink layer provides a barrier layer for anodization to produce colorful sharp, well-edged patterns.  Further, it would have been obvious to simply substitute one known masking or barrier layer for another to produce the same or similar predictable result.  
Considering claim 10, given the combination of Melman and Su, including the teachings of Melman including repeating the layers [0095] and forming a photoresist over the previously formed layer (Figure 14E), it would have been obvious to produce a method such that for each additional desired color layer, photoresist and/or ink is applied so as to cover all previously created color layers.  
Considering claim 11, Melman discloses wherein the substrate comprises titanium (1402) [0095].  
Considering claim 16, Melman discloses wherein anodization is performed in an acid solution [0073] (= wherein the refractory metal substrate is anodized by immersing it in an anodic bath).    
Considering claim 19, the combination of Melman and Su disclose the claimed method as applied above therefore a product produced by the method is necessarily present.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Su et al. (CN 104342735) and in further view of Jordan (US 2016/0046136).
Considering claim 12, Melman and Su disclose the claimed invention as applied above.  Melman discloses the use of a photoresist.  Su discloses surface coating the UV-photosensitive ink (page 3).  The combination does not disclose wherein the UV-cured ink layers are applied to the substrate using an inkjet printer.
In the same or similar field of providing a mask to a substrate prior to anodizing, Jordan discloses applying an ultraviolet cured ink mask printed onto a substrate by an inkjet printer (abstract).   Jordan teaches wherein the process can include printing real-time continuously variable masks on metallic or metal oxide substrates. The process can further include one or more steps for removing inkjet printed UV cured inks as continuously variable masks. The inkjet printed UV cured ink masks can be durable enough to withstand various post printing processes including, but not limited to, anodizing without unacceptable degradation prior to removal of the UV cured ink mask [0011].  Jordan teaches that when implementing an inkjet printer and UV cured ink, continuously variable alphanumeric characters or similar can be printed onto the substrate with high image definition and quality [0032].  
.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Su et al. (CN 104342735), in view of Jordan (US 2016/0046136), and in further view of Wang et al. (US 6,338,297). 
Considering claim 13, the combination of Melman, Su and Jordan discloses the claimed invention as applied above.  The combination does not disclose wherein the substrate comprises pins attached to perpendicular edges of the substrate for aligning the substrate on the inkjet printer. 
In the field of printing on a substrate, Wang discloses the use of positioning pins (8) for positioning and aligning a substrate for printing a pattern.  Wang discloses wherein the substrate (9) comprises the pins (8) at edges of the substrate (Figure 3).  Wang teaches the method for providing a rapid positioning system for carrying out a print operation by even an unexperienced worker (Col. 1 lines 34-63, Col. 2 lines 54-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein a substrate comprises pins attached to perpendicular edges of the substrate for aligning the substrate on the inkjet printer because Wang teaches in the field of printing, the use of positioning pins (8) for positioning and aligning a substrate for printing a pattern.  Wang discloses wherein the substrate (9) comprises the pins .  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Su et al. (CN 104342735), in view of Jordan (US 2016/0046136), and in further view of Pomerantz et al. (US 2011/0090277). 
Considering claim 14, the combination of Melman, Su and Jordan discloses the claimed invention as applied above.  The combination does not disclose wherein each UV-cured ink pattern is applied at a spatial resolution of at least 1,340 dpi, however, Jordan teaches images printed with ultraviolet cured inkjet inks show very high image definition [0004]. 
In the field of UV inkjet printers, Pomerantz discloses a printer that forms droplets of UV-curable ink with a variable dot size with high resolution (1200 x 2400 dpi) [0073].  Pomerantz teaches that the printer provides a visually distinguishable pattern (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein each UV-cured ink pattern is applied at a spatial resolution of at least 1,340 dpi because Jordan teaches images printed with ultraviolet cured inkjet inks show very high image definition [0004], and because Pomerantz teaches a printer that forms droplets of UV-curable ink with a variable dot size with high resolution (1200 x 2400 dpi) [0073].  Pomerantz teaches that the printer provides a visually distinguishable pattern (abstract).  It would have been obvious to produce a pattern such as a masking pattern with high resolution in order to obtain the spatial resolution of the multi-color anodized design.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Su et al. (CN 104342735) and in further view of Khosla (US 2011/0017602).  
Considering claim 15, Melman and Su disclose the claimed invention as applied above.  The combination teaches the concept of applying a masking pattern and subsequently performing an operation to produce a resulting pattern (e.g. anodization).  The combination does not disclose applying a chemical etching compound to the substrate, wherein the chemical etching removes portions of the at least two color layers not covered by the UV-cured ink layer. 
In the same or similar field of performing dual anodization processes to form a pattern, Khosla discloses a method including providing a metal part, performing anodization steps and removing the anodized layer at select locations to form a pattern.  Khosla teaches wherein the anodized layer removal process may include chemical etching, wherein a mask or photoresist, is applied to cover the areas of standard anodized layer (54) that are not to be etched. For example, standard anodized layer (54) may be covered with an ultraviolet (UV) curable coating. A sieve or screen with a desired pattern cut out corresponding to the areas of standard anodized layer (54) which are not to be removed is placed over standard anodized layer (54). A UV light is shined on the sieve or screen so that the UV light passes through the cut out pattern to cure the exposed coating. The coating covered by the sieve or screen remains uncured and is subsequently washed away leaving just the cured coating on standard anodized layer (54). This results in first anodized layer being exposed in a pattern corresponding to the pattern of removed area (60). The surface is then exposed to chemicals to etch away the exposed standard anodized layer (54) to form removed areas (60). The cured coating protects the remainder of standard anodized layer (54) from being etched and is removed after the chemical etching process [0035].  
.  
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Su et al. (CN 104342735) and in further view of Zhao (CN 201292415). 
Considering claim 17, Melman and Su disclose the claimed invention as applied above.  The combination is silent in regards to the anodization setup therefore in order to practice the invention of Melman in view of Su, one of ordinary skill in the art would necessarily look to the art for workable anodization setups and arrive at a reference such as Zhao.
Zhao discloses an anodization system including a power supply, a negative electrode (5) an anode bar (4), an anodizing tank (1).  The anode bar (4) being electrically connected during anodization (page 3, Figure1).  Zhao discloses applying a direct voltage (page 4, i.e. a DC voltage generator is therefore necessarily present). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a container for an electrolytic solution, a DC voltage generator, an anode and a cathode because Zhao discloses an anodization setup inclusive of the above elements to perform anodization.   
Considering claim 18, Melman and Su disclose the claimed invention as applied above.  The combination does not disclose gradually removing the substrate from the electrolytic solution while the applied voltage is varied using the DC voltage generator.  
Zhao discloses anodizing titanium using a lifting device to control the speed and depth of the anode oxidation sheet. Zhao teaches that by changing the oxidation voltage during movement, one can obtain a different fade effect (page 2).  Zhao teaches that the anodization voltage can be varied from a start of anodization (e.g. 15 V) to a final voltage (e.g. 60 V) (page 4).  Zhao teaches that controlling the voltage in a varied manner allows for gradual control of the resulting pattern (abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising removing a substrate from a solution while the applied voltage is varied because Zhao teaches that the anodized film can be controlled in a faded or varied manner by varying the voltage as the substrate moves into the anodic solution.  Although Zhao discloses altering the voltage while submersing the substrate, varying the voltage in a reversed direction would have been an obvious engineering design choice (MPEP § 2144.04 IV C, VI A).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2011/0069391), in view of Su et al. (CN 104342735) and in further view of Song (KR 2006080831).
Considering claim 20, Melman and Su disclose the claimed invention as applied above.  The combination does not disclose wherein the method includes connecting a tool as claimed. 
In the field of anodization, Song discloses a method for partially oxidizing a surface of titanium to provide developed colors more safely without inefficiency by allowing the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a tool, as Song discloses a method for partially oxidizing a surface of titanium to provide developed colors more safely by allowing the anodization reaction to be performed only in a desired target shape on a partial surface of titanium by contacting the surface with a brush (= tool).  The brush of Song enables local anodization process to proceed using even a small rectifier (abstract).  It would have been obvious to combine the teachings of Melman, Su and Song for producing a more efficient and selective anodization process.    

Response to Arguments
Applicant’s arguments, see page 9, filed 31 December 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Su (CN104342735).  Su discloses the use of a UV-light photosensitive ink (page 3) as described above.  
Regarding the argument on page 9 stating that the prior art does not disclose a subsequent anodization voltage that is higher than the (first) anodization voltage, the Examiner respectfully disagrees.  The Office action has established that the prior art has identified the anodization voltage as a result-effective variable.  The anodization voltage achieves a recognized result (i.e. color).  The resulting color of the anodized film formed is dependent on the thickness of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795